Citation Nr: 1754044	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-09 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967, May 1976 to April 1977, and May 1981 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  A Board hearing was held before the undersigned in June 2017 and a transcript of the hearing is of record.  As the Board's decision in this appeal is fully favorable to the Veteran, no further action is required to comply with Veterans Claims Assistance Act of 2000 (VCAA). 


FINDINGS OF FACT

1.  The Veteran has been diagnosed with GERD.

2.  The record reflects that the Veteran has medical training, and more than two decades of experience, as a licensed nurse.

4.  He has credibly testified, and submitted written statements attesting, that he has continued to experience symptoms of GERD that began during his active duty service.


CONCLUSION OF LAW

The criteria for service connection for GERD are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).






ORDER

Service connection for GERD is granted.



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


